1                               UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3
      MICHAEL CABELL,                                       Case No. 2:18-cv-00108-JCM-GWF
4
                                            Plaintiff                  ORDER
5            v.

6     CLARK COUNTY DETENTION CENTER
      et al.,
7
                                       Defendants
8

9           This action is a pro se civil rights complaint filed under 42 U.S.C. § 1983 by a

10   former county inmate. On October 24, 2018, this court issued an order directing plaintiff

11   to file his updated address with this court within thirty (30) days. (ECF No. 3). The thirty-

12   day period has now expired, and plaintiff has not filed his updated address or otherwise
     responded to the court’s order.
13
            District courts have the inherent power to control their dockets and “[i]n the
14
     exercise of that power, they may impose sanctions including, where appropriate . . .
15
     dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
16
     (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
17
     to prosecute an action, failure to obey a court order, or failure to comply with local rules.
18
     See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance
19
     with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal
20
     for failure to comply with an order requiring amendment of complaint); Carey v. King, 856
21
     F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring
22
     pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal Service, 833
23
     F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson
24   v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and
25   failure to comply with local rules).
26          In determining whether to dismiss an action for lack of prosecution, failure to obey
27   a court order, or failure to comply with local rules, the court must consider several factors:
28   (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
                                                        1
1    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
2    disposition of cases on their merits; and (5) the availability of less drastic alternatives.

3    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;

4    Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

5           In the instant case, the court finds that the first two factors, the public’s interest in

6    expeditiously resolving this litigation and the court’s interest in managing the docket,

7    weigh in favor of dismissal. The third factor, risk of prejudice to defendants, also weighs
     in favor of dismissal, since a presumption of injury arises from the occurrence of
8
     unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See
9
     Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor – public policy
10
     favoring disposition of cases on their merits – is greatly outweighed by the factors in favor
11
     of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
12
     the court’s order will result in dismissal satisfies the “consideration of alternatives”
13
     requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
14
     F.2d at 1424. The court’s order requiring plaintiff to file his updated address with the court
15
     within thirty (30) days expressly stated: “IT IS FURTHER ORDERED that, if [p]laintiff fails
16
     to timely comply with this order, the [c]ourt shall dismiss this case without prejudice.”
17
     (ECF No. 3 at 2). Thus, plaintiff had adequate warning that dismissal would result from
18
     his noncompliance with the court’s order to file his updated address within thirty (30) days.
19          It is therefore ordered that this action is dismissed without prejudice based on
20   plaintiff’s failure to file an updated address in compliance with this court’s October 24,
21   2018, order.
22          It is further ordered that the application to proceed in forma pauperis (ECF No. 1)
23   is denied as moot.
24   ///
25   ///

26   ///

27   ///

28   ///

                                                    2
1          It is further ordered that the clerk of court will close the case and enter judgment
2    accordingly.

3
                 December
           DATED THIS ____7,day
                             2018.
                                of December 2018.
4

5
                                                    UNITED STATES DISTRICT JUDGE
6

7

8

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                3
